Case: 12-7173    Document: 9     Page: 1   Filed: 03/05/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                   LOUIS A. PEREZ,
                  Claimant-Appellant,

                            v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.
                __________________________

                        2012-7173
                __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 12-0503, Judge Alan G.
Lance, Sr.
             __________________________

                      ON MOTION
                __________________________

   Before NEWMAN, LOURIE, and REYNA, Circuit Judges.

PER CURIAM.
                       ORDER

    The Secretary of Veterans Affairs (Secretary) moves to
waive the requirements of Fed. Cir. R. 27(f) and to dismiss
this appeal. Appellant Louis A. Perez, who is a veteran
seeking Department of Veterans Affairs disability compen-
Case: 12-7173    Document: 9      Page: 2    Filed: 03/05/2013




LOUIS PEREZ V. SHINSEKI                                     2


sation benefits, has not responded to the Secretary’s mo-
tion.

    In a September 13, 2011 decision of the Board of Vet-
erans Appeals (Board), Mr. Perez was denied entitlement
to service connection for a back disorder. On February 13,
2012, 153 days after the issuance of the Board’s decision,
he filed a notice of appeal with the Untied States Court of
Appeals for Veterans Claims (Veterans Court) seeking
review of that decision. In light of the lateness of the
appeal, the Veterans Court ordered Mr. Perez to show
cause why his case should not be dismissed for lack of
jurisdiction, but he failed to respond.

     In its June 26, 2012 decision dismissing the appeal, the
Veterans Court acknowledged that the 120–day filing
period for filing an appeal is subject to equitable tolling.
However, because Mr. Perez failed to give any reason as to
why his appeal should not be dismissed, the Veterans
Court held that there was no basis to satisfy the requisites
for justifying equitable tolling of the 120-day appeal period.
 This appeal followed.

    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. Guillory v. Shinseki, 603 F.3d
981, 986 (Fed. Cir. 2010). We have jurisdiction over “all
relevant questions of law, including interpreting constitu-
tional and statutory provisions.” 38 U.S.C. § 7292(d)(1).
We lack jurisdiction, however, over any “challenge to a
factual determination” or “challenge to a law or regulation
as applied to the facts of a particular case” unless the
challenge presents a constitutional issue.       38 U.S.C.
§ 7292(d)(2).

    On appeal, Mr. Perez’s informal brief does not take is-
sue with the Veterans Court’s decision, but instead appears
to contend that the Board failed to take proper account of
Case: 12-7173        Document: 9   Page: 3      Filed: 03/05/2013




3                                      LOUIS PEREZ V. SHINSEKI



the fact that he was young and in excellent health when he
entered the service without any history of back problems.
Because the essence of that argument is simply a disa-
greement over whether the evidence was sufficient for
entitlement to benefits, it raises only an issue of the
application of law to fact, which is not within the appel-
late jurisdiction of this court. See Waltzer v. Nicholson,
447 F.3d 1378, 1380 (Fed. Cir. 2006) (sufficiency of evi-
dence presented is a question of fact outside of this court’s
limited jurisdictional review). Since Mr. Perez presents no
other arguments in his brief, we agree with the Secretary
that this appeal should be dismissed.

      Accordingly,

      IT IS ORDERED THAT:

   (1) The motions are granted.           The appeal is dis-
missed.

      (2) Each side shall bear its own costs.

                                   FOR THE COURT


                                   /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk

s26



ISSUED AS A MANDATE: March 5, 2013